303 F.3d 1120
UNITED STATES of America, Plaintiff-Appellee,v.Gary William MINORE, aka Skip, Defendant-Appellant.
No. 99-30381.
United States Court of Appeals, Ninth Circuit.
September 10, 2002.

1
Annette L. Hayes, Seattle, WA, for Plaintiff-Appellee.


2
Lee Covell, Seattle, WA, for Defendant-Appellant.


3
Before: B. FLETCHER and FISHER, Circuit Judges, and SCHWARZER,* Senior District Judge.

ORDER

4
The panel has voted to deny appellant's petition for rehearing. Judge Fisher voted to deny the suggestion for rehearing en banc, and Judge Fletcher and Judge Schwarzer recommended denial of the suggestion for rehearing en banc.


5
The full court has been advised of the suggestion for rehearing en banc and no judge has requested a vote on whether to rehear the matter en banc. Fed. R.App. P. 35.


6
The petition for panel rehearing with suggestion for rehearing en banc, filed August 1, 2002, is DENIED.



Notes:


*
 The Honorable William W Schwarzer, Senior United States District Judge for the Northern District of California, sitting by designation